Citation Nr: 1703425	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-11 603	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 5, 1987 decision of the Board of Veterans' Appeals (Board) that denied the Veteran's claim for service connection for traumatic arthritis of the left hip.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from January 1978 to April 1979.

This matter comes before the Board in response to a December 2014 request that was interpreted as a motion for review and revision on the basis of CUE following the June 5, 1987 Board decision.

In a March 2015 correspondence, the moving party revoked power of attorney for 
National Association for Black Veterans, Inc.  The Board therefore finds that she is unrepresented.  38 C.F.R. § 14.631 (f)(1) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In the June 5, 1987 decision, the Board denied the moving party's claim of entitlement to service connection for traumatic arthritis of the left hip.

2.  The correct facts, as they were known at the time of the June 5, 1987 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied and there was a tenable basis for the Board's determinations.  To the extent any error was committed, the record does not reflect that it manifestly changed the outcome of the appeal.


CONCLUSION OF LAW

The June 5, 1987 Board decision that denied entitlement to service connection for traumatic arthritis of the left hip was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 12.1404 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that there was CUE in the Board's June 1987 decision that denied entitlement to service connection for traumatic arthritis of the left hip.  In the December 2014 motion, the moving party argued that the Board erred by concluding that there was no evidence of in-service aggravation of the left hip even though, according to the moving party, at the time of the decision there were service treatment records showing a profile prohibiting marching and running as a result of left hip arthritis, as well as a negative entrance examination.

As a threshold matter, the Board finds that the arguments advanced by the moving party allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  The record appears to be complete, so no referral is necessary to ensure completeness of the record.  See 38 C.F.R. § 20.1405(e) (2016).  Moreover, the moving party was sent notice in April 2015 informing her that the Board had docketed her motion and directing her to relevant laws and regulations.  Otherwise, a motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the duties to assist.  See 38 C.F.R. § 20.1411 (2016).

A prior Board decision is final and binding, but is reversible if there is CUE.  38 U.S.C.A. § 7111.  CUE is a very specific and rare kind of error; it is an error of fact or law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does not apply to a Board decision on a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2016).

The June 1987 Board decision denied service connection for traumatic arthritis of the left hip because it found that the Veteran's left hip arthritis "unequivocally preexisted her entrance into service," "a documented injury or trauma in service [was] not demonstrated," and the disorder did not increase in severity during service.  Accordingly, the Board, citing to 38 U.S.C. §§ 311, 337, 353; 38 C.F.R. § 3.306(c), concluded that the presumption of soundness at entrance in January 1978 had been rebutted with respect to left hip arthritis and that it had not been aggravated by service.

Although the service medical records were incomplete at that time, and the entrance examination was unavailable, the Board stated that, "for purposes of this appeal, it will be assumed that no abnormalities were noted in the missing examination report."  The claims file did include the April 1979 separation examination and a March 1979 service treatment record indicating that the Veteran was taking medication for her left hip.  The Board based the conclusion that left hip arthritis preexisted service on the Veteran's statements at both the April 1979 separation examination and a March 1986 VA examination where she reported that she had been involved in a pre-service motor vehicle accident which resulted in a dislocated left hip.  The Board based its conclusion that left hip arthritis had not been aggravated by service on a lack of evidence indicating such aggravation, adding that, "although the rigors of training and field exercises may have occasioned discomforts due to the disorder, there is no indication that the underlying pathology was rendered more severe."  The Board decision also noted that no abnormalities of the hip were noted on the separation examination.

The moving party essentially contends that the Board erred by ignoring the entrance examination allegedly showing a normal left hip at entrance and the profile prohibiting her from marching and running as a result of her left hip.  The Board does not agree.

First, the entrance examination and the profile were not of record at the time of the June 1987 Board decision.  A review of the service treatment records associated with the claims file at the time of the 1987 Board decision does not reveal an entrance examination or a profile.  A review of the entire claims file shows that the profile referred to by the moving party was not received by VA until July 1996.  Despite the moving party's assertions, there is no indication that an entrance examination has ever been associated with the claims file.  The determination of whether a prior Board decision was based on CUE must be based on the record that existed when that decision was made. 38 C.F.R. § 20.1403 (b)(1).  Hence, to the extent the moving party's argument relies on evidence that was obtained after the June 1987 Board decision, it must fail.

To the extent the moving party is alleging a failure of the duty to assist, while 38 C.F.R. § 3.159(c) (2016) now requires that VA make as many requests as necessary to obtain relevant records from a federal department, that provision was not in effect at the time of the Board decision and, in any case, the failure to fulfill the duty to assist does not constitute CUE.  38 C.F.R. § 20.1403(d); see also Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).

Finally, to the extent the moving party is arguing that the evidence of record at the time of the Board decision was manifestly sufficient to establish service connection, the Board disagrees.  The Board's conclusion that a left hip disability had preexisted service was based on the Veteran's reports at the separation examination (In response to a question regarding whether she had ever been a patient in a hospital, the Veteran wrote, "Cook County Hospital Chicago, IL, 1972 dislocated hip."  Below, the examiner noted that she had experienced painful joints secondary to a previous auto accident.), and the March 1986 VA examination ("She tells me that...She was in a car accident when she was about 16.).  The Board's conclusion that a left hip disability had not been aggravated during service was not only based on a lack of evidence showing such aggravation but also the separation examination which revealed normal lower extremities.  Hence, even though the record at the time included the March 1979 service treatment record indicating that the Veteran was taking medication for her left hip, when reconsidering this evidence along with the above, it does not compel the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.

Accordingly, the Board concludes that, while the moving party has pleaded CUE with specificity, she has not demonstrated that such outcome-determinative error actually exists in the June 5, 1987 decision.  Hence, her motion must be denied.


ORDER

The motion to revise the Board's June 5, 1987 decision on the basis of CUE is denied.



                       ____________________________________________
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



